Name: Commission Implementing Regulation (EU) NoÃ 504/2013 of 31Ã May 2013 amending Implementing Regulation (EU) NoÃ 1225/2011 as regards the communication of information for the purpose of relief from customs duty
 Type: Implementing Regulation
 Subject Matter: trade;  mechanical engineering;  tariff policy;  information and information processing
 Date Published: nan

 1.6.2013 EN Official Journal of the European Union L 147/1 COMMISSION IMPLEMENTING REGULATION (EU) No 504/2013 of 31 May 2013 amending Implementing Regulation (EU) No 1225/2011 as regards the communication of information for the purpose of relief from customs duty THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1186/2009 of 16 November 2009 setting up a Community system of reliefs from customs duty (1), Whereas: (1) Pursuant to Article 17 of Commission Implementing Regulation (EU) No 1225/2011 of 28 November 2011 for the purposes of Articles 42 to 52, 57 and 58 of Council Regulation (EC) No 1186/2009 setting up a Community system of reliefs from customs duty (2), Member States have to communicate information to the Commission in respect of the admission free of customs duties of certain spare parts, components, accessories, tools and equipment exceeding a certain value or price. The Commission has to forward the information to the Member States. Pursuant to Article 18 of the said Implementing Regulation that information is to be examined periodically by the Customs Code Committee. (2) Pursuant to Article 20 of Implementing Regulation (EU) No 1225/2011 certain information set out in applications for admission free of customs duty of goods imported by or on behalf of scientific establishments or organisations established inside the Union has to be communicated to the Commission by the Member States to which the application has been submitted. (3) Those obligations which date from 1983 are no longer necessary for the good management of imports with relief of customs duties. Moreover they entail an unnecessary administrative burden, both for Member States and the Commission. Thus, in the interest of regulatory simplification and rationality, the corresponding provisions should be deleted or simplified. (4) Implementing Regulation (EU) No 1225/2011 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 1225/2011 is amended as follows: (1) Chapter VII is deleted; (2) Article 20 is replaced by the following: Article 20 The competent authority of the Member State in which is situated the establishment or organisation to which the goods are consigned shall take a direct decision on applications under Article 19 in all cases.. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 324, 10.12.2009, p. 23. (2) OJ L 314, 29.11.2011, p. 20.